COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
                                                                  No. 08-18-00121-CR
 EX PARTE:                                       §
                                                                     Appeal from the
                                                 §
 KELSEY FIELDS.                                                   384th District Court of
                                                 §
                                                                of El Paso County, Texas
                                                 §
                                                                 (TC# 20170D03143 and
                                                 §                  2018DCV2228)


                                       JUDGMENT

       The Court has considered this cause on Appellant’s motion to dismiss appeal, and

concludes the motion should be granted and the appeal should be dismissed, in accordance with

the opinion of this Court. We therefore dismiss the appeal. This decision shall be certified below

for observance.


       IT IS SO ORDERED THIS 27TH DAY OF JULY, 2018.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.